Citation Nr: 0111888	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  97-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
bilateral hand injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from March 1968 to November 
1974 when he was medically retired as a result of wounds 
suffered in Vietnam.  He was awarded the Combat Infantryman's 
Badge (CIB) and the Purple Heart Medal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama Regional Office (RO), of the Department of Veterans 
Affairs (VA).

The RO granted entitlement to service connection for PTSD by 
rating decision dated in September 1995 and assigned a 10 
percent evaluation, effective from June 5, 1995.  The veteran 
disagreed with the rating and the RO subsequently increased 
the evaluation to 30 percent by rating decision dated in 
March 1996, effective to June 5, 1995.  The veteran also 
disagreed with this rating. 

In the same March 1996 rating decision, the RO granted 
entitlement to service connection for a bilateral hand 
disability, effective to August 18, 1995. The veteran also 
disagreed with this rating.  The RO continued to deny 
increased ratings for these disorders.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

In addition, in view of the guidance of the Court in the case 
of Fenderson v. West, 12 Vet. App. 119 (1999), it is noted 
that the RO assigned the 30 percent rating for PTSD, and the 
10 percent rating for a bilateral hand disorder to the date 
of the original claims, based on a review of all the 
pertinent evidence on file. The RO had, based on that review, 
concluded that higher ratings were not in order.  The Board 
notes therefore that the issues presented are whether current 
increased ratings are in order.  As the RO essentially 
concluded that the assigned ratings effective to the dates of 
the original claims, are the appropriate current ratings, the 
issue of ratings for the entire time periods are for 
consideration.  As such, the Board can continue with its 
review without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

These claims were remanded by the Board in August 1998 and 
are now returned for adjudication.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained by the 
originating agency.

2. The service-connected PTSD is productive of occupational 
and social impairment with reduced reliability and 
productivity, and reflective of difficulty in establishing 
and maintaining effective work and social relationships.

3.  The veterans ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment as a result of 
his service-connected PTSD.

4.  The service-connected residuals of bilateral hand injury, 
includes a fracture of the fifth metacarpal, left hand, and 
deep laceration scar, right thumb.  There is X-ray evidence 
of traumatic arthritis of both hands, with limitation of 
motion. 


CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating, but no more, for 
PTSD have been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R 
§§ 3.102, 4.1, 4.2, 4.7, 4.125, 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code (DC) 9411 (1996); 38 C.F.R. §§ 3.102, 4.126, 
4.130, DCs 9411, 9440 (2000).

2. The schedular criteria for an increased evaluation for 
residuals of a bilateral hand injury, currently evaluated as 
10 percent disabling are not met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.71a, 4.118, DC 5227-7804 (2000).

3. The criteria for separate 10 percent evaluations for 
traumatic arthritis and limitation of motion of the left, and 
right hands are met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.102, 4.71a, DCs 5003, 5010 (2000); Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. 
App. 417 (1995); VA O.G.C. Prec. Op. No. 9-98 (August 14, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist. 
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096-2100 (2000) (to be codified at 38 U.S.C. 
§ 5103A). See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a review of the evidentiary record, the Board is of the 
opinion that a remand for purposes of compliance with the 
VCAA is not required. In view of the foregoing, the RO 
contacted the veteran, via letters dated September 1998, 
December 1998, and August 1999, and requested that he provide 
the names and dates of treatment for his PTSD, and bilateral 
hand disorders, not already in the record; and a statement of 
earnings.  The letters specifically informed the veteran that 
if a response was not received within 60 days, his claim 
would be rated based on the evidence of record.  In addition 
the veteran apparently failed to appear for a scheduled PTSD 
examination in February 2000 (although he did appear for a 
rescheduled examination in June 2000).  

Although the VCAA requires that VA take steps to assist the 
veteran in the development of his claim, this duty is not 
limitless. The VCAA only requires VA to obtain relevant VA 
treatment records, only if the claimant furnishes information 
sufficient to locate these records. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(c)(2), 114 
Stat. 2096-2100 (2000).  In the instant case, the veteran 
had, for whatever reason, declined to provide RO with more 
specific information as requested.  The Court has long held 
that that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
Accordingly, the Board concludes that the RO did not fail to 
meet its duty to assist, and a remand for purposes of 
determining compliance with the VCAA is not required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As noted above, 
this matter has already been remanded for additional 
development, and that development has been accomplished.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000). When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.


I.  Increased rating for PTSD

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. § 4.125 et seq. (2000).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that there is no basis upon which to conclude 
that the earlier version of the pertinent regulations is more 
or less favorable to the veteran.  Indeed, when applied to 
this individual case, there appear to be no significant 
substantive differences between the two versions. As 
discussed below, in the judgment of the Board, the level of 
disability demonstrated supports a finding that the veteran's 
symptoms of PTSD more nearly approximate the criteria 
required for a 50 percent evaluation, but no more, under the 
criteria of Diagnostic Code 9411, under both the new and old 
criteria. 

Under the old regulations, in effect until November 6, 1996, 
a 30 percent evaluation was warranted for PTSD with definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation was warranted for considerable impairment 
of social and industrial adaptability.  A 70 percent 
evaluation required lesser symptomatology than a 100 percent 
evaluation, such as to produce severe impairment of social 
and industrial adaptability.  Finally, a 100 percent 
evaluation required active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, DC 9411 (1996).

The severity of a psychiatric disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency. Great emphasis was placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The record of the history and complaints was only preliminary 
to the examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials. 38 C.F.R. 
§ 4.130 (1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations in effect since November 1996 (and 
considered by the RO), a 30 percent disability evaluation is 
warranted for PTSD that is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. 
§ 4.130, DCs, 9411, 9440 (2000).

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission. 38 C.F.R. § 4.126(a) (2000). The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. Id.

The Board notes that the veteran was seriously wounded in a 
blast explosion in Vietnam, and medically retired from 
service as a result of his injuries.  He was granted a total 
disability compensation for unemployability by the VA, and is 
also receiving a Social Security Administration pension.  

In conjunction with his present claim, he was afforded a VA 
examination in January 1999.  The veteran reported a history 
of extensive explosion injuries in Vietnam, with multiple 
scars and deformities of the upper body, chest, hands, eyes, 
and ears.  He and his best friend joined the army together.  
His friend was killed in Vietnam before he went there. His 
wife divorced him for not quitting the army, and going to 
Vietnam.  Subsequently he was wounded in the explosion, and 
felt he would die.  He could not see, hear, or move 
afterwards.  He woke up in a hospital where he reportedly 
remained for 31 days.  

The veteran reported being hard to get along with, and short 
tempered.  He had nightmares and intrusive thoughts 
throughout the day, and could not sleep. He dreaded going to 
bed. Shooting or hard blows startled him. Any time he had a 
fever he felt as if he was in the middle of the explosion 
again.  His physical disabilities and pain had increased, and 
he took an early retirement.  

The examiner referred to a previous examination in 1995, as 
still being accurate. He noted no thought disorder; affect 
was appropriate; and, there was no indication of 
hallucinations, or delusions. Intelligence was high average, 
with no memory deficits, and insight and judgment were good.  
The veteran was afraid that his unemployability benefits 
might end in the future; he had no one to help him; and, he 
could not work in his condition. 

The diagnosis was PTSD, chronic, moderate to severe.  He was 
considered competent.  A GAF of 56 was assigned.  The 
examiner opined that the veteran should be evaluated and 
treated through the VA clinic.

The RO determined that the objective evidence exhibited in 
the VA examination did not support the GAF score assigned by 
the examiner.  Consequently a second VA examination was 
requested.

In a June 2000 VA examination, the veteran reported not being 
under any psychiatric treatment at this time.  He had been 
married twice.  He retired in 1996 because of physical 
disabilities.  He had rheumatoid arthritis; diabetes 
mellitus; poor hearing; traumatic cataracts; loss of motion 
of ring and little finger; tinnitus; and superficial scars.  
He noted that a day did not go by that he did not think of 
Vietnam.  He was wounded in August 1969, and woke up in a 
hospital in Japan after being in a coma.  He lost his hearing 
and vision.  His benefits had been reduced and it hurt him. 
He had never tried to get anything for nothing.  He saw 
veterans with long stringy hair and Vietnam hats getting 100 
percent.  He contributed to his country, and worked hard.  
His hand and arm were broken; he received powder burns to his 
eyes, and had a lot of surgery. He had difficulty trusting 
others and of talking about his experiences. He reported 
still having nightmares, chronic irritability; intrusive 
thoughts; and flashbacks consisting of smelling the Vietcong, 
and feeling the field vibrate because he could not see.  He 
reported feelings of detachment.  He had recurrent thoughts 
of his friend who was killed three months before he went to 
Vietnam.  

The examiner noted the veteran was casually dressed; alert; 
oriented; and, cooperative.  He was tearful during the 
examination and moderately anxious.  Mood was worried, and 
affect was moderately anxious.  His thoughts were negative 
for suicidal, or homicidal ideations.  Thought process was 
coherent; insight and judgment adequate; and, higher 
cognitive functions were intact.  He was preoccupied with his 
military experience and physical condition.  The diagnosis 
was PTSD, moderate to severe.  His stress was related to his 
physical condition and PTSD.  A GAF of 45 was assigned.

The evidence shows that the veteran's PTSD is manifested by 
such symptoms as depressed mood, anxiety, suspiciousness, 
chronic sleep impairment and intrusive thoughts. He has 
nightmares of his service experiences, fear of sleeping, and 
of his future. He has been treated for complaints of 
nervousness and depression, and has reported complaints of 
fearful feelings, anger, difficulty trusting, and startle 
effect. These psychiatric symptoms have been complained of by 
the veteran during VA treatment and examination; and the VA 
examiner in the June 2000 examination found the veteran to be 
cooperative although tearful, and preoccupied with his 
physical disabilities and future.  The overall global 
assessment of functioning (GAF) score assigned of 45 
indicates serious symptoms, and impairment in social 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  On the basis of the foregoing, and after 
assigning the benefit of any remaining doubt to the veteran, 
the Board finds that the evidence would reasonably support an 
increase to 50 percent under both the new and the old 
criteria.

The Board does not find, however, that the current medical 
record presents evidence of PTSD symptomatology which meets 
the schedular criteria for a 70 percent rating under the 
regulations.  He has not required hospitalization and does 
not receive outpatient therapy at this time.  He avoids 
contact with most people and lives on a small isolated horse 
farm.  The board accepts the veteran's claim that he should 
not be considered to be working.  The horse farm, is 
therapeutic for his PTSD and other disabilities, and meets 
the criteria for marginal employment, not substantially 
gainful employment under 38 U.S.C.A. § 4.16.  

The GAF of 45 assigned by the VA examiner reflects serious 
symptomatology.  However, the evidence does not show that the 
veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. Accordingly, a 70 percent rating is 
not warranted under either of the criteria.


II. Increased rating for a bilateral hand disorder

As previously noted, the veteran was seriously wounded in a 
blast explosion in Vietnam, and medically retired from 
service as a result of his injuries.  The injuries included 
traumatic injuries to both hands.

A 10 percent evaluation is warranted for superficial scars 
that are tender and painful on objective demonstration. 38 
C.F.R. Part 4, Code 7804 (2000). Scars may be evaluated on 
the basis of any related limitation of function of the body 
part which they affect. 38 C.F.R. Part 4, Code 7805 (2000).

Favorable or unfavorable ankylosis of the little finger of 
either hand warrants a noncompensable evaluation. 38 C.F.R. 
Part 4, Code 5227 (2000). (Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 
(1992)). Disability tantamount to extremely unfavorable 
ankylosis will be rated as amputation under DCs 5152 through 
5156. 38 C.F.R. § 4.71a, Note following DC 5227 (2000). 
(Extremely unfavorable ankylosis is defined as all joints of 
the finger being in extension, in extreme flexion, or when 
there is rotation and angulation of the bones.  See 38 C.F.R. 
§ 4.71a, Note (a) following DC 5219 (2000).)

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 20 percent evaluation will be established where x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups. Note (1) of DC 5003 states 
that the 20 and 10 percent ratings based on x-ray findings 
will not be combined with ratings based on limitation of 
motion. 38 C.F.R. § 4.71a, 
DC 5003.

Under 38 C.F.R. § 4.71a, DC 5227, the highest assignable 
rating for ankylosis of the fifth finger is a noncompensable 
rating, unless ankylosis is extremely unfavorable. In light 
of the fact that the veteran has appealed the initial 
disability rating assigned for the bilateral hand disability, 
the adjudication below will include consideration of whether 
there is any basis for "staged" ratings. Fenderson v. West, 
12 Vet. App. 119 (1999).

Service connection was granted for deformities of both hands, 
with fracture of fifth metacarpal, left hand in March 1996, 
and a 10 percent evaluation was assigned, effective from 
August 18, 1995, the date of the veteran's claim.  This was 
in part based on tender and painful scarring.

When examined by VA in March 1996, the veteran reported 
receiving blast injuries resulting in multiple fractures, and 
deep lacerations, to both hands.  He was air evacuated from 
Vietnam, to Japan, to Walter Reed Army Hospital, and finally 
to Ft. Campbell for rehabilitation.  He was subsequently 
discharged in November 1974.  He reported that he could not 
do fine manipulations with either hand.  It hurt when he 
wrote, and he could not manipulate things without difficulty.  

The examiner noted an obvious deformity of the PIP joint, 
left hand and a flexion deformity of the fifth metacarpal, 
left at the fracture site.  The veteran could approximate the 
tip of the thumb to the tip of the fingers, and the tips of 
the fingers to the median and transverse folds of the palm 
with the exception of the fifth finger, left.  The examiner 
noted that the hands as a unit had no noted deficits in 
strength, but had marked loss of dexterity.  There were 
generalized multiple arthritic deformities of both hands.  

The diagnosis was, severe blast traumatic injury to both 
hands resulting in multiple fractures and residual deformity, 
metacarpal phalangeal joint and fifth metacarpal bone and 
marked deformity of the PIP joint little finger, left hand.  
The was a deep laceration repair scar base, right thumb, and 
severe loss of dexterity of hands.

In August 1998, the Board remanded the claim for additional 
evidence including a VA orthopedic examination of his hands.

In a VA examination in January 1999, the examiner noted the 
proximal interphalangeal joints were enlarged bilaterally.  
The tips of the thumbs touched the tips of the fingers well.  
The tips of the fingers lack 3 cm touching the median 
transverse fold on the left, and 2 cm on the right.  The 
veteran could grasps a pencil and wrote his name fairly well.  
The diagnosis was post traumatic arthritis, both hands.  X-
rays showed a deformity of the fifth metacarpal, left hand 
consistent with remote trauma.  There were a few nonspecific 
subchondral cyst like changes in the phalanges bilaterally 
and in the right lunate.  These were present in prior x-rays.

Applying the legal criteria to the facts summarized above, DC 
5227 simply does not provide for a compensable evaluation for 
ankylosis of the fifth finger unless the ankylosis is 
extremely unfavorable. Clearly, in this case there is no 
ankylosis that is extremely unfavorable. Thus, the evidence 
is not sufficient to warrant a compensable rating strictly 
under DC 5227.  

In this case, the record reflects that the initial award of 
benefits considered the scar of the right thumb as tender and 
painful, and granted a ten percent evaluation under DC 7804.  
This was combined as a ten percent rating for a bilateral 
hand disorder under DC 5227-7804.

The Board must consider whether separate evaluations may be 
assigned for traumatic arthritis, substantiated by x-ray 
findings.  A VA General Counsel opinion, VA O.G.C. Prec. Op. 
No. 9-98 (August 14, 1998), indicated in a footnote that "[a] 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59..." under 
the holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).

In this case there is x-ray evidence of arthritis, and there 
is some limitation of finger motion as noted on recent 
examination. The examiner has determined that the arthritis 
is related to the traumatic blast injuries suffered in 
service. The limitation of motion was noted on both VA 
examinations, and indicated by X-rays. As such, a separate 10 
percent rating, but no more, is for assignment for each hand 
from August 18, 1995.

The medical evidence indicates that the veteran had 
complaints of pain, discomfort of the hands, and that he took 
pain medication for relief.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, or 
incoordination, of the veteran's hands when the rating code 
under which the veteran is rated does not contemplate these 
factors. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A noncompensable rating is the maximum available under 38 
C.F.R. § 4.71a, DC 5227. In light of the Court's holding in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the veteran is 
not entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 
and 4.45 (1999).

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned. To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service- 
connected bilateral hand disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 50 percent, but no more, 
for PTSD, is granted.

An evaluation in excess of 10 percent for a bilateral hand 
disorder, is denied.

Entitlement to separate 10 percent ratings for traumatic 
arthritis of the left and right hands is granted from August 
18, 1995, subject to the law and regulations governing the 
award of monetary benefits.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



